Citation Nr: 1749848	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to radiation exposure in service. 

2. Entitlement to service connection for skin cancer, to include as due to radiation exposure in service.   

3. Entitlement to service connection for a thyroid disorder, to include as due to radiation exposure in service.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1944 to June 1946. This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In April 2016, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, remand is required for compliance with the Board's prior remand instructions from its April 2016 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The Board is obligated by law to ensure that the RO complies with its directives. Stegall, 11 Vet. App. at 271. RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271.

In April 2016, the Board remanded this claim for the RO to conduct the following development: 1) obtain all available deck logs and similar records for the USS LSM 387 for the period from January 1, 1946, to May 31, 1946; 2) as required by 38 C.F.R. § 3.311(a)(2) to forward the Veteran's records concerning his radiation exposure - including any service records, his statements and testimony regarding radiation exposure, the article by a marine radiochemist about irradiated waters to the Defense Threat Reduction Agency (DTRA), VA's Under Secretary for Health, or its designee for preparation of a dose estimate; and 3) to refer the claim to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. 
§ 3.311(c) if the requested development results in a positive dose estimate.  

First, it does not appear that all available decks logs and/or similar records for the USS LSM 387 for the requested period were obtained. Upon remand, the RO conducted substantial development to attempt to obtain all the deck logs for the requested period.  The Board finds, however, that there is not substantial compliance with its remand directives.  In back and forth correspondence, it is noted that the National Archives and Records Administration (NARA) forwarded deck logs for January 1946 and reviewed other deck logs for the requested period and found that the ship was not near Nagasaki.  However, the Veteran has repeatedly insisted that he docked there while onboard the USS LSM 387.  As the personnel records indicate he was onboard the USS LSM 387 between April 13, 1946 and May 12, 1946, the Board finds that the deck logs for this period must be obtained.  

Second, as noted in the prior remand, in cases where the Veteran is diagnosed with radiogenic diseases more than one year after service (as is the case here), VA is required to obtain a dose assessment as to the size and nature of the radiation dose or doses under 38 C.F.R. § 3.311.  In an August 2016 correspondence, the DTRA stated that the evidence failed to demonstrate that the Veteran was present with the American occupation forces in Hiroshima or Nagasaki (from August 1945 to July 1946). Thus, DTRA did not provide a dose assessment.  The Board notes that the Department of Defense is only required to provide such a dose estimate where the claim is based on participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2)(ii).  As the Veteran claims both that he docked in Nagasaki and that he was within 10 miles of Nagasaki, the dose estimate should be obtained from DTRA if docking is shown in the newly obtained deck logs, and from the Undersecretary of Health if not shown by the deck logs.  See 38 C.F.R. § 3.311(a)(2)(iii).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all available deck logs and similar records for the USS LSM 387 for the period from April 1946 to May 1946.

2. The AOJ should attempt to verify whether the Veteran was onboard the USS LSM 387 at the time it operated in the Nagasaki Harbor. 
 
3. If the newly obtained service records show that the Veteran was onboard the USS LSM 387 at the time it operated in the Nagasaki Harbor, obtain a dose estimate from the DTRA.  Forward records regarding the Veteran's exposure - including any service records, his statements and testimony regarding radiation exposure, the article by a marine radiochemist about irradiated waters, and any other information obtained while the case is in Remand status - to the DTRA.  If a specific estimate cannot be made, a range of possible doses should be provided.  The resulting dose estimate must include consideration of the Veteran's diagnoses of prostate cancer, skin cancer and thyroid disorder. 

4.  If the newly obtained service records do not show that the Veteran was onboard the USS LSM 387 at the time it operated in the Nagasaki Harbor, obtain a dose estimate from the Under Secretary for Health.  Forward the Veteran's records concerning his radiation exposure - including any service records, his statements and testimony regarding radiation exposure, the article by a marine radiochemist about irradiated waters, and any other information obtained while the case is in Remand status - to Under Secretary for Health, or its designee, as is appropriate, for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  The resulting dose estimate must include consideration of the Veteran's diagnoses of prostate cancer, skin cancer and thyroid disorder. 
 
5. If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. § 3.311(c).  Such review should consider, and discuss as necessary, the Veteran's reported onset of prostate, skin and thyroid problems and his subsequent diagnoses. 
 
6. Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

